Petition for writ of mandamus, motion to vacate sentences, motion for appointment of counsel other than public defender, motion for bail, and motion for release from custody are denied without prejudice to a hearing being held thereon in the Superior Court, to which court the petition and other papers filed in connection therewith are ordered remanded with direction that said court shall consider the petition and the papers as if originally filed in that court pursuant to the post conviction relief provisions found in G.L. 1956 (1969 Reenactment) §10-9.1-1 et seq.